DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “hydraulic piston cylinders 7” (page 11, lines 15). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recites the limitation "a tubular element with a longitudinal direction from a support surface at an outer end of the tubular element" in line 1-2.  The statement is not clear.
Claims 1 and 16 recites the limitation "within reach of the support beam" in line 4-5.  The statement is not clear.
Claim 4 recites the limitation "a tubular element" in lines 4 and 7.  It not clear whether the applicant is referring to the “tubular element” in claim 1, if so, it should be changed to – the tubular element –.
Claim 13 recites the limitation "a lifting member" in line 3.  It’s not clear whether applicant refers to the “lifting member” in claim 1, if so, it should be changed to – the lifting member –.
Claim 13 recites the limitation "a lifting means" in line 4.  It’s not clear whether applicant refers to the “lifting member” in claim 1, if so, it should be changed to – the lifting means –.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 12, 14-17, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (WO 2018/117846).
With regards to claim 1, 14-15, and 22, Hoffman et al. discloses a device (1) for upending a tubular element or foundation pile (202) with a longitudinal a longitudinal direction 
 As to claim 2, Hoffman et al. discloses wherein the support beam (53, 54) is rotatable around the support point (55, 56), around a rotation axis running perpendicular of the support surface (see figure 1-14). 
As to claim 10, Hoffman et al. discloses wherein the coupling tool (77) and/or the support beam (53, 54) are translatable relative to the support surface (vessel 200) by means of hydraulic piston cylinders (51, 61, 62; page 10, lines 23-28) extending between the coupling tool and/or the support beams, and the support surface (figures 1-14).
As to claim 12, Hoffman et al. discloses wherein the support beam (53, 54) is configured to carry only the coupling tool (figures 1-14). 
With regards to claim 16, Hoffman et al. discloses a method for upending a tubular element (202) with a longitudinal direction from a support surface at an outer end, wherein the method comprises the steps of: -positioning a tubular element to be upended parallel to the support surface (deck of vessel 200) within reach of a support beam  (54, 54) which runs substantially parallel to the support surface and is connected to the support surface at a support 
As to claim 17, see rejection of claim 2.
As to claim 21, Hoffmann et al. discloses further comprising the step of lifting the tubular element (202) coupled to the device into a desired position and uncoupling the coupling tool from the tubular element outer end (figure 13-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (WO 2018/117846).
As to claim 11, Hoffman et al. discloses the invention substantially as claimed. However, Hoffman et al. is silent about wherein the support beam comprises a lattice structure. Examiner . 
Allowable Subject Matter
Claims 3-7, 13, 18-19, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses a device for upending a tubular element comprising a support beam for a coupling tool that can be translated along the support beam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678